Title: To George Washington from Thomas Jefferson, 4 June 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] June 4. 1793.

Th: Jefferson has the honor to inclose to the President a letter from mister Pinckney covering proposals from a mister Holloway

to come over as engraver to our mint. it does not appear that mister Holloway was very eminent, as far as we can judge from the expressions in mister Pinckney’s letter: his idea of making it a kind of appointment for life seems inadmissible; and the delay to which his appointment would subject the commencement of our coinage of silver & gold, would be injurious. it therefore appears adviseable to decline his proposition by the packet now about to sail. Th: J. has indeed received information from mister T. Digges on the subject of coining which to him appears interesting. he has put it into the hands of mister Rittenhouse; if he should find in it any thing which can be useful, Th: J. will have the honor of laying it before the President.
